DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/062,993 filed 05/20/2019, which claims the benefit of the priority of European Patent Application No. EP18174098.6 Filed 05/24/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 11/20/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). 
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims 1-7 are indefinite because they are method claims without reciting any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “…R3 is arC1-C6alkyl….”, and the claim 4 also recites “…preferably benyl..” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 depends on claim 8 which explicitly recites that the composition is applied to “…the appropriate skin area of a person…”. This reads on the composition must already be in fact a “…skin care preparation…: as taught by dependent claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8-10, 12, and 13, are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US 2008/0292651 (hereinafter “the ‘651 publication”).
Regarding claim 8, ‘651 teaches a composition that comprises SYN®-AKE dipeptide diaminobutyroyl benzlyamide diacetate [0006, 0010-0012, 0024, 0033-0034] (which is the instant compound of Formula I) and further that the composition for use in improving uneven skin tone and age spots (claim 1), reducing or preventing age spots or dark spots, skin discoloration [0012, 0016], and preventing or decreasing one or more of erythema, inflammation, and oxidation [0017, 0088, 0091]. ‘651 teaches that the composition was useful for inhibiting inflammation of the skin, and lightening or increasing the evenness of skin tone and thereby for improving the appearance, texture, and moisture of the skin and for maintaining general skin health [0005].
Regarding claim 9, the ‘651 publication teaches the instant compound and the instant method of use. Therefore, the limitations of claim 9 “….wherein the L* value is increases and the a value is decreased..” are inherent and would necessary occur as a result of practicing the claimed method of administering the same compound, to the same patient population, in the same manner.
Regarding claim 10, ‘651 teaches the composition comprises SYN®-AKE (dipeptide diaminobutyroyl benzylamide diacetate) from approximately 0.1% to approximately 10% by weight of the composition or from 0.25% to approximately 8% or 0.5% to approximately 5% [0024]. This is about 1000-100,000 ppm, or 2500-80,000 ppm or 5000-50000 ppm which encompasses the instant range.

Regarding claim 13,  ‘651 teaches the composition for skin (abstract, and paragraph [0006]) and that additional ingredients may be added to have a formulation intended as a leave-on formulation or as a wash or wipe-off formulation topically administered at least once a day [0035, 0046] and that the compositions of the present invention are useful for improving the appearance of skin by lifting the skin, reducing sagging of the skin, improving firmness of the skin, reducing the appearance of wrinkling and fine lines on the skin, and maintaining an even skin tone [0036]. This reads on the composition as a skin care preparation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0292651 (hereinafter “the ‘651 publication”) in view of US 9737476 (hereinafter “the ‘476 patent”) and US 2017/0209350 (hereinafter “the ‘350 publication”) –IDS 11/20/2020.
The teachings of the 651 publication are set forth above and incorporated herein by reference. 
‘651 does not explicitly disclose that the composition a method wherein the composition increases the L* value and decreases the a* value as recited in claim 9 and does not disclose the limitations of claim 11.
The ‘476 patent teaches a composition for improving the radiance of skin and eye contour (under eye bags and dark circles) (abstract) and that composition also comprises the peptide syn-ake (col. 12, line 30; col. 14, line 9-10). ‘476 further teaches that the composition reduces a* value (col. 48, line 15-40). ‘476 further teaches that the composition decreased dark circles, eye bags and fine lines (col. 50, line 20-26). ‘476 teaches that the cosmetic face composition is administered at dosage of the cream of 2.72 mg/cm2 (col. 9, line 5-7).
‘350 teaches a composition for lightening the skin, improving the clarity and unification of the skin complexion (abstract) and that the composition comprises Syn-ake [0080, 0087]. ‘350 teaches that there is an increase in the L* value [0419, 0439, 0443].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘651 and use a skin lightening composition comprising the instant 
Regarding claim 9, the disclosures of ‘476 and ‘350 teach the CIELab colorimetric space system and ‘350 teaches an increase in the L* value [0419, 0439, 0443] and ‘476 further teaches that such a composition reduces a* value (col. 48, line 15-40).
Regarding claim 11, ‘476 teaches that the cosmetic face composition is administered at dosage of the cream of 2.72 mg/cm2 (col. 9, line 5-7).
Regarding claim 13, ‘350 teaches the composition for skin care [0078-0079, 0148-0150].
Regarding claims 14 and 15, ‘350 teaches a Cosmetic or Dermatological Composition comprising the instant compound in an water-in-oil emulsion, an oil-in-water emulsion [0129, 0137, 0138, 0142] and that the composition comprises cetyl phosphate [0337].

Conclusion
Claims 1-15 are rejected.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure. 
Prior art RU2551276 teaches the instant compound of Formula I.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        
/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654